Citation Nr: 1110660	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for erectile dysfunction. 

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

4.  Entitlement to an effective date earlier than December 17, 2008, for an increased rating of 20 percent each for peripheral neuropathy of the bilateral lower extremities. 

5.  Entitlement to an effective date earlier than December 17, 2008, for an increased rating of 10 percent each for peripheral neuropathy of the bilateral upper extremities.  

6.  Entitlement to an effective date earlier than December 17, 2008, for service connection for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2005, March 2006, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The October 2005 rating action granted service connection for hypertension and assigned a noncompensable rating for that disability.  Essentially, the hypertension was bundled as a component of the Veteran's service-connected diabetes mellitus.    

The March 2006 rating decision continued a 20 percent rating for diabetes mellitus, type II, with hypertension.  The Veteran's notice of disagreement with that determination was not received until June 2007.  Hence, he was sent a letter informing him that his appeal was untimely.  However, a handwritten notation on that correspondence made by a VA employee indicates that the letter was in error, essentially because evidence received in July 2006 entitled the Veteran to issuance of a statement of the case (which was not sent) and thus kept the claim open.  See 38 C.F.R. § 3.156(b).  

Finally, the April 2009 rating decision granted service connection and assigned a noncompensable rating for erectile dysfunction, effective December 17, 2008.  That decision also awarded increased ratings of 20 and 10 percent for peripheral neuropathy of the lower and upper extremities, respectively, effective December 17, 2008, and continued the 20 percent rating for diabetes mellitus.  

It is noted that the April 2009 communication from the Veteran that serves as a notice of disagreement as to the effective date of the erectile dysfunction award and the increases for peripheral neuropathy also appears to seek an earlier effective date for the award of diabetes itself.  However, such award was granted in December 2001.  Per Rudd v. Nicholson, 20 Vet. App. 296 (2006), there can be no freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  As such, the Veteran's opportunity to challenge the effective date for the grant of service connection for diabetes mellitus was within a year of the December 2001 determination.  He did not do so.  Moreover, none of the active ratings on appeal made any increases to the disability percentage assigned for diabetes mellitus.  As such, there is no legal basis for an earlier effective date claim, except as to the award of service connection for erectile dysfunction and the increased ratings assigned for the Veteran's peripheral neuropathy, as those were timely challenged.  Accordingly, the issues for appellate consideration are as stated on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's hypertension prior to and after the onset diabetes mellitus is manifested by systolic blood pressure  predominantly less than 160 mm Hg and diastolic blood pressure predominantly less than 100 mm Hg, with a requirement for continuous medication for control.    

2.  The Veteran's erectile dysfunction is manifested by a loss of erectile power with no genital deformations. 

3.  The Veteran's diabetes mellitus requires insulin, oral medication, and restricted diet for control.  Clinicians have not prescribed a restriction of activities as a part of the treatment regimen for management of the disease. 

4.  Prior to December 17, 2008, the Veteran's bilateral peripheral neuropathy of the lower extremities was manifested by wholly sensory symptoms of tingling, burning, and numbness of the feet that are best characterized as mild.  There was no loss of muscle function. 

5.  Starting December 17, 2008, the Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by increased symptoms of tingling, burning, and numbness of the feet extending to below the knees that are best characterized as moderate.  There is no loss of muscle function. 

6.  The Veteran's bilateral peripheral neuropathy of the upper extremities is manifested by wholly sensory symptoms of tingling and numbness of the hands.  There is no loss of muscle function of the hand or fingers and no carpal tunnel syndrome.  

7.  The weight of credible lay and medical evidence shows that the Veteran's erectile dysfunction is secondary to service-connected diabetes mellitus and warranted a separate compensable evaluation with special monthly compensation for loss of use of a creative organ as of December 7, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating for hypertension have not been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101(2010).  

2.  The criteria for special monthly compensation for loss of use of a creative organ as a result of erectile dysfunction were met as of December 7, 2001.  38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.1, 4.3, 4.7, 4.115(b), Diagnostic Code 7522 (2010).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321., 4.1, 4.3, 4.7, 4.20, 4.31, 4.119, Diagnostic Code 7913 (2010).  

4.  The criteria for ratings in excess of 10 percent prior to December 17, 2008, and for ratings in excess of 20 percent thereafter for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. § 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520 (2010).  

5.  The criteria for a rating of 10 percent for bilateral peripheral neuropathy of the upper extremities have been met for the entire period of time covered by this appeal. 38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. § 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8512, 8515-16 (2010).  

6.  The criteria for service connection for erectile dysfunction have been met, effective December 7, 2001.   38 U.S.C.A. §§ 1110, 5510 (2002); 38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 7913, Note 1 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA is further required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

For the claims involving hypertension, erectile dysfunction, and peripheral neuropathy, the Veteran is challenging the initial rating and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the increased-compensation claim for diabetes, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

Here, the RO provided a notice in September 2008 that requested evidence to demonstrate that the disabilities had become more severe, but did not provide a general notice of the criteria for evaluation of diabetes.  An adequate notice was provided in May 2009 after the initial decision on the claim.  The RO provided an opportunity for the Veteran to respond prior to readjudicating the claims in an August 2009 supplemental statement of the case.  Moreover, in a written statement in June 2009, the Veteran discussed why he believed his disability met the criteria and therefore demonstrated actual knowledge of what was required to substantiate a higher rating.  As such, any notice deficiency has not affected the essential fairness of the adjudication.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

II. Analysis

The Veteran served as a U.S. Marine Corps radio operator and air support controller, with service in the Republic of Vietnam from May 1965 to April 1966.  He contends that his diabetes mellitus and secondary disorders of hypertension and erectile dysfunction are more severe than are contemplated by the initial and current ratings.   He also contends that an earlier effective date is warranted for the grant of service connection for erectile dysfunction and for the award of increased ratings for peripheral neuropathy of the lower and upper extremities.  


A. Increased Ratings 

Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mm Hg).  A 10 percent rating is warranted for diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 
20 percent rating is warranted for diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.   There is no higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 1997).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Effective October 6, 2006, note 3 was added after the rating criteria of Diagnostic Code 7101, concerning separate evaluations of hypertension and other heart diseases.  See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  However, the basic criteria for rating hypertension were not otherwise changed at that time.  

Throughout the rating period on appeal, the Veteran is in receipt of a noncompensable rating for hypertension.  Service connection for that disability was granted effective August 2004.  As will be detailed below, the basis of the grant was that hypertension was secondary to the service-connected diabetes mellitus.  

After a review of the pertinent evidence, the Board finds no support for a compensable evaluation for any portion of the rating period on appeal.

In April 2005 VA record , blood pressure taken was three times, and was 130/70 mmHg on all occasions.  The physician noted that the onset of hypertension preceded the onset of the Veteran's diabetes by many years and that the Veteran required one medication prior to the onset of diabetes and three medications thereafter to establish good control.  Therefore, the physician concluded that diabetes had aggravated the Veteran's baseline hypertension but that the disorder remained under control.  

In August 2005, a VA physician's assistant (PA) provided analysis and opinion on the effect of the onset of diabetes on the Veteran's existing hypertension.  In a conversation with the PA, the Veteran reported that he was first prescribed a beta-blocker medication for hypertension in 1995, with good control.  After the diagnosis of diabetes in 1999, his blood pressure became uncontrolled and required three medications: an ace inhibitor, diuretic, and beta-blocker.  The PA noted that the goal for control of blood pressure is lower in those patients with diabetes.  Moreover, the Veteran was also diagnosed with coronary artery disease.  The PA explained the physiological reasons why diabetes and its associated medications can aggravate hypertension.  Nevertheless, the PA noted that the Veteran's blood pressure was being successfully controlled at the lower goal level.  

In October 2005, the RO granted service connection for hypertension and assigned a noncompensable rating, effective the date of claim in August 2004.  The RO concluded that the Veteran's hypertension was predominantly less 140/90 or less with medication for control both before and after aggravation of the disorder by diabetes.  Therefore, as the disorder met the criteria for 10 percent both before and after the onset of aggravation, a noncompensable rating was assigned.  

In a February 2006 statement, the Veteran noted that his VA primary care physician told him that if he were to discontinue all medications that his diabetes would go out of control and that he would suffer a heart attack.  The Veteran noted that he had taken only one hypertension medication prior to the onset of diabetes and provided a list of medications and supplements that he was currently taking for all disorders including coronary artery disease, diabetes, and peripheral neuropathy.   The physician did not note this conclusion in clinical records.  

VA outpatient records printed in June 2009 contain a tabulated list of blood pressure measurements obtained from July 2004 to May 2009.  The highest recorded systolic measurement was 145 and the highest diastolic measurement was 90.  After June 2006, no measurement was above 133/74, with multiple measurements were obtained on some days.  
 
The Board concludes that an initial or staged compensable rating for hypertension is not warranted at any time during the period covered by this appeal.   The Veteran is competent to report a conversation with his physician to the effect that his hypertension disorder would be more severe should he cease using prescribed medication.  Although the physician did not note this opinion in clinical records, the Board concludes that the Veteran's report is credible because this and earlier attending physicians noted that medication was required for control.  A physician in April 2005 noted and the records confirmed that the number of medications has increased since the onset of diabetes.  The physician concluded that the increased medication represented aggravation of hypertension by service-connected diabetes and not the normal progression of the disorder.  

However, the Board concludes that a 10 percent rating was warranted under the criteria of Diagnostic Code 7101 both before and after the onset of diabetes.  Prior to a diagnosis of diabetes in October 1999, the Veteran's hypertension was manifested by systolic blood pressure predominantly less than 160 and diastolic pressure predominantly less than 100 and required continuous medication for control.  The disorder was manifested after October 1999 by systolic blood pressure predominantly less than 140/90 and required continuous medication for control.  Therefore, after deducting the baseline level prior to aggravation, a noncompensable rating is for application.  The criteria does not provide for a increased rating for the number of medications or dosage necessary for adequate control, nor does it contemplate what might be the severity of the disorder if all medication was eliminated.  Rather, the criteria and the associated compensation contemplate the level of impairment actually evidenced.  With the appropriate medications, the Veteran's hypertension is manifested by predominantly low blood pressure and qualitative assessments of good control since the date of service connection.  

In sum, a compensable evaluation for hypertension is not warranted for any portion of the rating period on appeal.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, because the disability is noncompensable in degree (after offsetting the baseline level of disability) there is no entitlement to a separate evaluation, but rather it remains appropriately bundled with the rating for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Erectile Dysfunction

If the rating criteria does not contain a diagnostic code for the specific disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does contemplate loss of erectile power, which is precisely the symptomatology described by the Veteran in this case.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.3.  Therefore, where neither loss of erectile power or deformity are demonstrated, a 0 percent rating will be assigned.  Special monthly compensation (SMC) is also available for loss of use of a creative organ.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).

Private and VA outpatient treatment records dated from 1999 to 2001 show that the Veteran was diagnosed and treated for hypertension starting in the 1980s and diabetes beginning in October 1999.   In December 2001, the Veteran reported a history of erectile difficulty starting eight months earlier.  The Veteran was not receiving treatment for the disorder.  The physician deferred a genital examination because the Veteran had no other symptoms, and no diagnosis was made. 

In June 2003, a VA mental health examiner noted the Veteran's report of a loss of energy, motivation, and sex drive, as well as difficulty with erections.   In an August 2005 opinion, a VA physician's assistant noted that both diabetes and medications for hypertension were likely causes of the Veteran's erectile dysfunction.   In December 2008, a VA physician also noted that the Veteran's erectile dysfunction was secondary to diabetes.   The Veteran did not report nor did any examiner note genital deformities.  All records are silent for any treatment for the disorder.  

In April 2009, the RO granted service connection and a noncompensable rating for erectile dysfunction.  The RO also granted special monthly compensation under 38 U.S.C.A. § 1114 (k) for loss of use of a creative organ, effective the date of the VA examination in December 2008.  

The Board concludes that an initial or staged schedular compensable rating for erectile dysfunction is not warranted at any time during the period covered by this appeal.  The Veteran does experience loss of erectile power, but the disorder is associated with diabetes and medications taken for hypertension and is not a genital deformity.  Therefore, a higher, compensable rating under the most appropriate analogous Diagnostic Code 7522 is not warranted.  

However, the Board concludes that the Veteran has a loss of use of a creative organ and that special monthly compensation is warranted and adequately contemplates the degree of disability.  In this case, a VA physician noted the Veteran's report of difficulty achieving erections but did not diagnose a disorder or associate the symptoms with diabetes at that time.  Subsequent outpatient clinicians accepted the Veteran's report of his symptoms, made no clear diagnosis, but did relate the symptoms to diabetes.  The earliest clear diagnosis of the disorder and opinion on its relationship to diabetes was made by the VA examiner on December 17, 2008.   

Nevertheless, resolving all doubt in favor of the Veteran, the Board concludes that there is sufficient credible lay and medical evidence to show that the Veteran experienced erectile dysfunction associated with service-connected diabetes at the time of the VA examination in December 2001 and that special monthly compensation for loss of use of a creative organ is warranted, effective December 7, 2001.   

Diabetes Mellitus

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Service treatment records are silent for any symptoms, diagnoses, or treatment of diabetes in service.  VA and private outpatient treatment records showed that the Veteran was first diagnosed with diabetes in October 1999.  He was prescribed oral medication, provided devices to measure glucose levels at home, and attended VA counseling on control of diet.   Records from 1999 through 2001 show that he continued to work, performed household chores, and got some exercise.  There were no visual or renal complications.   The impact on control of blood pressure was discussed above.  In May 2001, a VA primary care physician noted the Veteran's reports of a burning sensation in his feet.  The diagnosis was possible peripheral vascular disease.  

In December 2001, a VA physician noted the Veteran's reports of continued numbness, tingling, and burning sensation in his feet and hands that caused difficulty at work and reduced participation in recreation such as crafting and fishing.  The Veteran continued to be prescribed oral medication by his primary care physician which he visited every six months.  The physician diagnosed diabetes mellitus with no visual or renal complications and peripheral neuropathy of the feet and hands.   The same month, the RO granted service connection for diabetes based on presumed exposure to herbicide in Vietnam and assigned a rating of 20 percent because management of the disorder required regulation oral medication and restricted diet but without the use of insulin or regulation of activities.  

In April 2005, a VA physician noted that the Veteran continued to manage diabetes with diet and oral medication.  The physician noted the Veteran's reports of a gradual onset of shortness of breath and chest pain that interfered with his manual work.  The Veteran's angina became more severe, and he underwent a coronary stent insertion in September 2004.  The Veteran reported that he retired from his employment as a result of his heart disease and pursued a sedentary lifestyle.  The physician noted no episodes of ketoacidosis or hypoglycemic reactions and no renal complications.  The physician concluded that the coronary artery disease was secondary to diabetes and hypertension.  In June 2005, the RO granted service connection and a 10 percent rating for coronary artery disease. 

VA outpatient clinic records showed that insulin was added to the Veteran's management regimen for diabetes in March 2006. 

In September 2006, a VA primary care clinician noted the Veteran's reports that he sometimes experienced hypoglycemic reactions when he worked outdoors.  The clinician advised no change in medication and that the Veteran could consume extra food in active situations.  In October 2007, the Veteran denied any hypoglycemic reactions.  In January 2008, a clinician noted that the Veteran engaged in woodworking and gardening but used a single point cane for ambulation because of knee and lower leg pain.  Clinicians advised the use of a stool when gardening vice working on hands and knees. 

At a December 2008 VA examination, a VA physician noted the Veteran's reports of hypoglycemic reactions two to three times per week, with no hospitalizations for the reactions or for episodes of ketoacidosis.  A recent VA vision examination showed no indications of retinopathy.  The Veteran continued to manage his diabetes with insulin, oral medication, and restricted diet.  The physician noted, "There is restriction of his activities on the account of the diabetes.  He can not (sic) walk far secondary to his peripheral neuropathy."  The physician described the symptoms as moderate and progressive.    

In a June 2009 statement, the Veteran reported that he continued to use insulin, oral medication, and follow a restricted diet.  He further noted that his activities were regulated to what he could do.  

The Board concludes that a rating in excess of 20 percent for diabetes mellitus is not warranted at any time during the period covered by this appeal.  Throughout this period, the Veteran's diabetes was managed with oral medication, a restricted diet, and with insulin from March 2006.  Therefore, a 20 percent rating is for application.  A higher rating is not warranted because the treatment records are silent for any clinical instructions regulating the Veteran's activities as part of management of the disease.  Although the Veteran reported experiencing hypoglycemic reactions, he has not been hospitalized for the reactions or for episodes of ketoacidosis.  The Veteran was advised to avoid the reactions by adjusting his diet when engaging in physical activities.  

The Board acknowledges the Veteran's statements that he is limited in activities because of diabetes and the VA examiner's statement in December 2008 that the Veteran has difficulty walking because of peripheral neuropathy.  The Veteran and the physician are competent and credible because the clinical records show that he has difficulty with walking and exertion because of coronary artery disease, peripheral neuropathy of the lower extremities, and medication for hypertension, which are separately service-connected and assigned an additional combined rating of 60 percent.  The Veteran has ceased his employment as a result of the impairment of manual labor imposed by coronary artery disease.  However, the rating criteria for the evaluation of diabetes refer to restriction of activities prescribed by a clinician to manage the disorder, and not the level of activity that may be restricted by complications of the disorder.  In this case, clinicians have not directed restriction of activities but rather advised the Veteran to adjust his diet when he does engage in physical activity.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration 

The Board must also determined whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When either of those two elements have been met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hypertension, erectile dysfunction, and diabetes mellitus at issue, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the schedular criteria are adequate to rate the disabilities in question, referral for extraschedular consideration is not in order.

The Board has also considered whether consideration for a total rating based on individual unemployability (TDUI) is warranted.  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised an explicit claim for TDIU and he indicated that he is unable to continue employment because of the symptoms of coronary artery disease.  The rating for this disorder is not before the Board on appeal.   Therefore, consideration of a TDIU is not warranted.  

B.  Earlier Effective Dates

Increased Rating for Peripheral Neuropathy 

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997). 

The Veteran's bilateral peripheral neuropathy of the lower extremities is currently rated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic Code, a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  Id.   Also potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a. Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence does not indicate loss of specific motor functions of the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran.  

The Veteran's bilateral peripheral neuropathy of the upper extremities is currently rated under Diagnostic Code 8512, which contemplates incomplete paralysis of the lower radical group involving all intrinsic muscles of the hand and some or all flexors of the wrist and fingers.  Under this Diagnostic Code, a 20 percent rating is warranted for mild incomplete paralysis of either hand, a 40 and 30 percent rating for moderate incomplete paralysis of the dominant and non-dominant hand, respectively.  Higher ratings are warranted for severe incomplete or complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  Other diagnostic codes for the median and ulnar nerve contemplate incomplete paralysis involving the hand and fingers but not the wrist.  Under Diagnostic Codes 8515 and 8516, a 10 percent rating is warranted for bilateral mild incomplete paralysis, and a 30 and 20 percent rating for moderate incomplete paralysis of the dominant and non-dominant hands respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8515-16.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

On December 7, 2001, a VA physician noted the Veteran's reports of numbness, tingling, and burning pain in the feet, and some numbness and tingling of the hands when driving an automobile.  On examination, the physician noted a partial loss of reflex response and loss of sensitivity of both feet.  The physician noted that an electrodiagnostic study showed no evidence of carpal tunnel syndrome.  The physician diagnosed peripheral neuropathy of the feet and hands (milder in the hands).  Later the same month, the RO granted service connection and 10 percent ratings each for bilateral peripheral neuropathy of the lower extremities under Diagnostic Code 8520 for mild incomplete paralysis below the knee.  The RO determined that noncompensable ratings each for bilateral peripheral neuropathy of the upper extremities were appropriate under Diagnostic Code 8512 because the hand symptoms did not reach the level of mild incomplete paralysis of hand movements.  

VA outpatient treatment records from 2001 to 2008 reflect occasional reports of burning and cramping in the legs after walking short distances and a loss of sensation in the lower extremities.  The Veteran continued to work full-time until 2005, when he ceased work because of the symptoms of coronary artery disease.  There were no additional reports by the Veteran or clinical observations of numbness and tingling of the hands or any associated loss of function.  In January 2008, a clinician noted that the Veteran engaged in woodworking and gardening but used a single point cane for ambulation because of knee and lower leg pain.  Although the Veteran submitted claims of service connection or increased ratings for hypertension, heart disease, and diabetes during this period of time, there is no record of a claim seeking increased ratings for peripheral neuropathy.  

In December 2008, a VA physician noted the Veteran's reports of continued tingling and numbness of his feet radiating to the knees and a cold burning sensation of the hands.  On examination, there was no degradation of peripheral pulses, reflex, or circulation on any extremity.  However, the physician noted a loss of sensation below the knee and on the hands.  The physician described the symptoms as moderate to severe on the lower extremities and mild on the upper extremities. 

As the Veteran's peripheral neuropathy of the upper and lower extremities have been assigned ratings apart from diabetes mellitus since the date of claim in October 1999, the Board concludes that a subsequent claim for an increased rating for diabetes or other secondary disorders did not imply a claim for peripheral neuropathy.  Further, the Veteran has not submitted claims for increased ratings for peripheral neuropathy.  Nevertheless, the RO has adjudicated and awarded increased ratings for these disorders.  Therefore, in determining whether increased ratings of 20 percent for the lower extremities and 10 percent for the upper extremities were warranted at an earlier date, the Board will consider when the lay and medical evidence showed that an increase in disability occurred since the date of service connection in October 1999.  The Board will also closely examine whether an increase in disability occurred that was an additional functional impairment or was wholly sensory.  

The Board concludes that Diagnostic Code 8520 is most appropriate for rating the Veteran's peripheral neuropathy of the lower extremities because it addresses functional and sensory loss of the areas below the knee.  The Board concludes that the weight of credible lay and medical evidence shows that the incomplete paralysis of the lower extremities was wholly sensory for the entire period of time covered by this appeal.  The Veteran's symptoms were limited to feelings of burning, tingling, and loss of touch sensation.  He did not report and clinicians did not note any impairment of motion or loss of function.  Although a clinician in January 2008 noted that the Veteran used a cane for mobility, the observation was in the context of symptoms for a non-service-connected knee disorder, and there was no indication of incomplete paralysis and loss of function of the legs and feet.  Therefore, a 10 percent rating for each lower extremity for mild symptoms associated wholly with sensory loss is warranted.  A higher rating is not warranted because there was no loss of function associated with neuropathy.  

Starting on December 17, 2008, the Board concludes that a rating of 20 percent is warranted for each lower extremity because a physician noted increased sensory loss up to the knee and described the symptoms as moderate to severe.   As required by the rating criteria, wholly sensory loss is at most rated as moderate and a 20 percent rating but not higher is warranted.   As the first lay and medical evidence of an increase in disability occurred on this date, an effective date earlier than December 17, 2008, for ratings of 20 percent each for peripheral neuropathy of the lower extremities is not warranted.  

Regarding the upper extremities, the Board concludes that the Veteran's symptoms of numbness and tingling are best characterized as mild, as they are wholly sensory and do not involve impairment of motion or function of the hands and fingers.  The record reflects that the Veteran is capable of operating an automobile, woodworking, and gardening.  However, as the loss of sensation has never been reported to involve the wrist or lower arm, the Board concludes that Diagnostic Code 8515 or 8516 are most appropriate and not Diagnostic Code 8512, which does not have a provision for the 10 percent rating currently assigned.  Even though there is no credible evidence of functional loss, the Veteran has reported and clinicians have observed or accepted his reports of wholly sensory loss.  As these symptoms were first shown to have manifested in the December 2001 VA examination, an earlier effective date for a 10 percent rating for bilateral peripheral neuropathy of the hands is warranted effective December 7, 2001.  
  
Service Connection for Erectile Dysfunction

Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  
38 U.S.C.A. § 5110.   The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."   38 C.F.R. § 3.400.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  

VA and private outpatient treatment records showed that the Veteran was diagnosed with diabetes mellitus in October 1999.  The Veteran submitted a claim for service connection for diabetes in December 1999.  In December 2001, the RO granted service connection for diabetes effective in December 1999, the date of receipt of the claim. 

The Veteran has never submitted a separate claim of service connection for erectile dysfunction.  All medical evidence of record shows that the disorder is complication of diabetes.  The Board refers to the medical history of symptoms and diagnosis provided in the section above regarding a rating for the disorder.  

The Board concluded above that there was sufficient credible lay and medical evidence in a December 2001 VA examination to show that the Veteran's erectile dysfunction warranted special monthly compensation for loss of use of a creative organ, effective December 7, 2001.   As the disorder became compensable on that date and required a separate evaluation, the Board concludes that the effective date for separate service connection for erectile dysfunction is December 7, 2001.  


ORDER

An initial or staged compensable rating for hypertension is denied. 

An initial or staged compensable rating in the form of special monthly compensation for loss of use of a creative organ as a result of erectile dysfunction is granted, effective December 7, 2001, subject to the legal criteria governing the payment of monetary benefits.

A rating in excess of 20 percent for diabetes mellitus is denied. 

An effective date earlier than December 17, 2008, for assignment of 20 percent ratings for peripheral neuropathy of the bilateral lower extremities is denied. 

An effective date of December 17, 1999, for assignment of a pair of 10 percent ratings for peripheral neuropathy of the bilateral upper extremities is granted, subject to the legal criteria governing the payment of monetary benefits.

An effective date of December 7, 2001, for service connection for erectile dysfunction is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


